OFFICE    OF THE ATTORNEY GENERAL        OF TEXAS
                                AUSTIN




Honorable A. c, hlnborn
Dlatrlot Attomay
Civil Courle&lldlng
Hoaston, Texsr
Dear Sir:                     oplnlon   No. O-7385




            We are in reorlpt
requestlag   the opinion of th
matter.    Your letter




                                        pmaorlbsd   ior thei ill-
                                        nta Of ohnttel nortgagaa,
                                        the oir1or or the county
                                        hare the rraponalblllt~,
                                       111~ suah transrmrs and
                         aentrd by a~ss&ora~ of oha ttrl aort-

                      reference   to the authority  or alek?kr pt the
                    ii0ct    tee8 r0r the porromanor or their orri-
              onosrnLng ohattsl     mortgager la oontalned In Artlclo
3930, Vernon’s Annotatad Civil Statutea       or Texas whisk readr In
part aa roilorre:
             nClrrb
                  or the County Court ahall racelte    thr follow-
                     ror riling   and regl~tcrring and enter-
     % ~~(l~kil~n     and release   Of saoh Ohattal mOrtww
     $.75."
IIon.A, O. kinborn, iage 2


             Obvloualy, tha    above quoka     rrctlon
                                                  or Article 3930
Iupro, doer not authorize thr lmpo8ltlon or a t.75     r08 by
olerkr or thr County cOur%tor rlllag or transfer8      and l8-
rldpaent8 or ehettel mortgagea. In our Opinion No. 0-6765-a.
8 oopy of ahloh bar pretlou8ly bara firnlahod      ou, thir Dapart-
mant ruled:     '%tatutrr pnrorlblng rear ror pui 110 orfloar8
lra 8trIotly    monatrued. United htor    to. %leldB,   153 U.8.
88, 38 L. S&. 646, 14 Sup. Ct. 735.     Unla8s a roe Is provided
by law end the amount thereor arrlxed by law,     none oen be
ehereed; and an orrioer cay be required by law to prriorur
8peolflo   rervloea ror whlah no aomprnsatlon la provided.
hroCalla 18. City or ~~cmia,     112 TOX. 268, 246 3.a. 654.”
            We call your attention          to Art1010 5494, Vernon’s An-
notated   OItll Statutes or Texas relsting           to the ahattel    aort-
eago reoord,     from uhloh we. quote in pert;         Vihen  the  Iurtru-
msnt 18 the transfer         of a lien, the county clerk hall        enter
on the mrgln,       or under the head “nmmark8n In oonnootion with
the orIgina      reoord o? re.gIetratlon       of such llan, a notation,
mtran8rrmed by . . , . . to . . , . . thI8 . , . , . day of
             ) 19 . ..*           n tIlli&:   the blank.8 with the nams
&*t~e*p&tIas        and t:.;   ditto of RUC:Itransfer,    and no:e t&a
date It I8 riled ror roglatraticn.”              Zt is our opinion that
the perfomenee       of euoh duties by the OOu.uty clerk tolls          a fee
of 6.10 by virtue      of that      ortion tif Art4018 39p eupra, wLIOh
provide a I “Clerks ot the Eounty Court rhall reoslre              the follow-
ing raea:     yill~    eaoh paper - &lO.e
           Thererore,   our anavmr to your first quertlon la that
clerk8 or the County Court 8hall oharge a tee of 3.10 for the
riling  0r each transirr   or a8algnment or ohattel mortgager,
end that no other ree ror the perromance      or tholr ofriaial
duties requlnd    by that  portion or Artlole   5494, aupr8, above
quoted, my be clarged.
             Our antmar to your first questIon           precludes   the hoc-
soslty    or answerIog your draond question.
                                      Your8 very    truly